Citation Nr: 1209567	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-45 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, panic disorder with agoraphobia, and mood disorder not otherwise specified.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A timely Notice of Disagreement was received in March 2009.  Following the issuance of a Statement of the Case in October 2009, the Veteran perfected his appeal in November 2009 by filing a VA Form 9 substantive appeal.

The United States Court of Appeals for Veterans Claims (Court) has held that the Board must broadly construe claims, and in the context of psychiatric disorders, must consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Under the Court's holding in Clemons, a veteran cannot be held to a hypothesized diagnosis or one that he or she is incompetent to render when determining what his actual claim may be.  Clemons, 23 Vet. App. 5.  The Court stated further that the Board should also consider alternative current conditions within the scope of the filed claim.  Id.  Hence, where a veteran has filed a claim for service connection for PTSD specifically, and the evidence indicates possible psychiatric diagnoses other than PTSD, VA must also consider the other psychiatric diagnoses that are evident in the record.  Id.  Although the Veteran's claim in this case asserts service connection for PTSD specifically, multi-axis diagnoses expressed in the post-service private and VA treatment records reflect various psychiatric diagnoses in addition to PTSD which include bipolar disorder, panic disorder with agoraphobia, and mood disorder not otherwise specified.  Accordingly, the Board has phrased the Veteran's claim as styled on the title page of this remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the post-service private and VA treatment records that have been associated with the claims file pertain to treatment received by the Veteran only through August 2010.  In view of the following development action ordered by this remand, efforts should be made to update the treatment records in the claims file by contacting the Veteran and requesting that he identify the names and addresses for any VA or private medical facilities that have rendered psychiatric treatment since August 2010.  Thereafter, efforts should be made to obtain all records identified by the Veteran, and any obtained records should be associated with the claims file.  38 C.F.R. § 3.159(c)(1) and (2).

In his December 2008 formal claim, the Veteran generally asserts entitlement to service connection for PTSD and states that he served in the Republic of Vietnam from September 1968 to March 1969 and from September 1969 to October 1969.  In a December 2008 PTSD stressor statement, the Veteran elaborates that he served in the Gulf of Tonkin as an on-deck flight operator aboard the U.S.S. Ranger.  He reports various stressor events that reportedly occurred during such service.  First, he states that he observed two servicemen commit suicide by jumping overboard.  According to the Veteran, the ship's captain did not stop the ship to rescue the servicemen and both servicemen presumably drowned.  Although the Veteran recalls that a total of six servicemen committed suicide, he does not state that he witnessed all of them.  As a second stressor, the Veteran recalls that enemy aircraft were sighted approaching the ship during Operation Brown Bear.  The Veteran does not assert that his ship came under attack, nor does he assert that his ship fired upon the enemy aircraft.  As a third stressor event, the Veteran reports that a fuel leak on the ship's deck resulted in a major fire that caused damage to one aircraft.  He does not, however, clarify whether he was on the deck at the time of the fire, nor does he elaborate as to whether he was personally endangered by the fire.  Finally, the Veteran states that his ship was deployed to Korea during the capture of the "Pueblo."  According to the Veteran, he believed that he was going to war, and thus appears to be asserting that he experienced general fear at the prospect of doing so.  Overall, the Veteran does not provide details with enough specificity to be useful in assisting VA in corroborating the reported stressors, such as dates or names of individuals involved or statements from service buddies who also witnessed these events. 

In an effort to corroborate the Veteran's reported stressors, VA obtained the Veteran's complete service treatment records and service personnel records.  Those records confirm that the Veteran served on board the U.S.S. Ranger from September 1967 to October 1969.  In addition, although they do not pertain to his period of service on the U.S.S. Ranger, the Veteran provided VA with copies of entries from the U.S.S. Ranger's ship's log from November to December of 1969, which he obtained from National Archives and Records Administration (NARA).  

A copy of a December 2008 letter from NARA to the Veteran reflects that the Veteran was advised that ship's log entries responsive to his initial request for records were available for the following dates:  November 29, 1968 to December 11, 1968; January 9, 1969 to January 30, 1969; February 17, 1969 to March 15, 1969; November 11, 1969 to December 7, 1969; and December 19, 1969 to December 31, 1969.  The letter continues by advising the Veteran as to copying and mailing fees associated with obtaining copies of the identified records.  The letter also instructed the Veteran that a pricing quote could be provided for copies of any or all of the identified records.  The Veteran was also advised that as an alternative to accruing the specified fees for all of the identified records, NARA would provide courtesy copies of records over a two to three month period specified by the Veteran.  Although the Veteran's written response to NARA's December 2008 letter is not of record, the limited ship's log excerpts received from the Veteran indicates that the Veteran elected to request courtesy copies of the limited ship's log entries for the two month period from November to December of 1969 and that copies of those records have been associated with the claims file.

In view of the foregoing, the Board notes that additional ship's log entries which correspond directly to the Veteran's period of service on board the U.S.S. Ranger remain available at NARA.  Based upon NARA's December 2008 letter, these records would include ship's log entries from November 29, 1968 to December 11, 1968; January 9, 1969 to January 30, 1969; and February 17, 1969 to March 15, 1969.  Nonetheless, the Board notes that VA has not made any documented efforts to follow-up with NARA to obtain those records.  VA must make efforts to contact NARA and to obtain copies of those records as part of further efforts to corroborate the Veteran's reported stressors.  38 C.F.R. § 3.159(c)(2).  After undertaking any other development it deems necessary, the RO should readjudicate whether the Veteran's reported in-service stressors are corroborated by the evidence in the record.

Additionally, and as noted briefly above, private treatment records from Dr. W.J.A., dated November 2008 and August 2010, reflect multi-axis diagnoses of PTSD, panic disorder with agoraphobia, and mood disorder not otherwise specified.  These records indicate that Dr. W.J.A. related these disorders, by the Veteran's history, to reported in-service stressors.  By contrast, a VA psychiatric treatment record dated October 2008 reflects a diagnosis of a mood disorder and that a PTSD diagnosis was ruled out.  Still, at a follow-up December 2008 VA treatment, the Veteran was diagnosed with bipolar disorder with acknowledged "PTSD symptoms."  An August 2010 VA treatment record reflects that the Veteran was diagnosed with both bipolar disorder and PTSD.  In view of the conflicting diagnoses, the Board finds that a VA psychiatric examination is necessary to clarify the Veteran's current psychiatric diagnosis and to determine the etiology of the diagnosed disorders.  38 C.F.R. § 3.159(c)(4).  

With regard to the requested VA examination, if the RO determines on remand that the Veteran's reported-in-service stressors are corroborated, then the VA examiner should be asked to confirm the prior PTSD diagnoses and to offer an opinion as to whether it is at least as likely as not that the diagnosed PTSD is etiologically related to his corroborated in-service stressors.  The VA examiner should also be asked to provide diagnoses as to any other psychiatric disorders manifested by the Veteran, and to offer an opinion as to whether it is at least as likely as not that the diagnosed disorders (other than PTSD) are etiologically related to an injury or illness incurred by the Veteran during his active duty service.

Conversely, if the RO determines on remand that the Veteran's reported in-service stressors are not corroborated, then the VA examiner should be asked to diagnose any psychiatric disorders other than PTSD that are manifested by the Veteran.  The VA examiner should also be asked to provide an opinion as to whether it is at least as likely as not the diagnosed disorders are etiologically related to an injury or illness incurred by the Veteran during his active duty service.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, panic disorder with agoraphobia, and mood disorder not otherwise specified.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim for service connection for PTSD, and for claims for service connection for any other acquired psychiatric disorder, to include bipolar disorder, panic disorder with agoraphobia, and mood disorder not otherwise specified.  Such notice must also provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The letter must also advise the Veteran that VA is undertaking efforts to obtain from NARA additional ship's log records for the U.S.S. Ranger, to obtain additional treatment records which pertain to psychiatric treatment since August 2010, and to schedule a VA psychiatric examination to determine the nature and etiology of his claimed acquired psychiatric disorder. 

The Veteran should also be provided a VA 21-4142 release and be requested to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided psychiatric treatment since August 2010.  The Veteran should also be asked to provide any additional ship's log records for the U.S.S. Ranger that are in his possession.

2.  Then, the RO should contact the private and/or VA medical facilities identified by the Veteran and obtain the Veteran's complete treatment records from each of those facilities.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results or only partial results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  The RO should contact NARA or any other appropriate agency or department and obtain ship's log records for the U.S.S. Ranger which pertain to the following dates:  November 29, 1968 to December 11, 1968; January 9, 1969 to January 30, 1969; and February 17, 1969 to March 15, 1969.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results or only partial results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

4.  Then, if the RO determines that the evidence of record corroborates any of the Veteran's reported stressors, the Veteran should be afforded a VA psychiatric examination to confirm the Veteran's prior diagnosis of PTSD and to determine whether the diagnosed PTSD is etiologically related to the Veteran's corroborated stressors.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  For purposes of this examination, the VA examiner must presume that the Veteran was of sound psychiatric health at his enlistment into active duty service in March 1966.

All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the VA examining psychiatrist is requested to provide a multi-axis diagnosis in which he or she confirms or rules out the Veteran's diagnosis of PTSD, and also, provides diagnoses of any other acquired psychiatric disorders that have been incurred by the Veteran.  The VA examiner should provide in the report the full provisions of the DSM-IV criteria relevant to PTSD and/or any other psychiatric disorder(s) that are diagnosed by the examiner.  In expressing the diagnosis(es), the examiner should state with specificity how the Veteran's current and previous symptomatology, as reported by the Veteran and shown in the evidence in the claims file, meets the DSM-IV criteria for PTSD and/or other diagnosed psychiatric disorders.

The examiner's explanation should also take into account and address the symptoms, findings, and diagnoses expressed in the available service treatment records, service personnel records, post-service treatment records, various PTSD and stressor statements contained in the claims file, the Veteran's claims submissions, and other evidence in the claims file.

If the examiner finds that the Veteran does not demonstrate a current psychiatric disorder, then the examiner should provide an explanation as to how the Veteran's current and previous symptomatology does not meet the DSM-IV criteria for PTSD, schizophrenia, depression, and bipolar disorder.

If the Veteran is diagnosed with PTSD specifically, the examiner should then offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the diagnosed PTSD is etiologically related to the Veteran's corroborated in-service stressors, if any, and only those stressors that have been corroborated.

If the Veteran is diagnosed with a psychiatric disorder(s) other than PTSD, then the examiner should specifically offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the diagnosed psychiatric disorder(s) is/are etiologically related to the Veteran's corroborated in-service stressors and/or to any other injury or illness incurred by the Veteran during his active duty service.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.

5.  Even if the RO determines that the evidence still does not corroborate the Veteran's reported stressors of in-service sexual harassment and assault, the Veteran should be afforded a new VA psychiatric examination to determine whether the Veteran may be diagnosed with an acquired psychiatric disorder other than PTSD, and if so, whether the diagnosed disorder is etiologically related to an injury or illness incurred during his active duty service.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  For purposes of this examination, the VA examiner must presume that the Veteran was of sound psychiatric health at his enlistment into active duty service in March 1966.

All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the VA examining psychiatrist is requested to provide a multi-axis diagnosis(es).  The VA examiner should provide in the report the full provisions of the DSM-IV criteria relevant to any psychiatric disorder(s), other than PTSD, that are diagnosed by the examiner.  In expressing the diagnosis(es), the examiner should state with specificity how the Veteran's current and previous symptomatology, as reported by the Veteran and noted in the evidence in the claims file, meets the DSM-IV criteria for the diagnosed psychiatric disorder(s).

The examiner's explanation should also take into account and address the symptoms, findings, and diagnoses expressed in the available service treatment records, service personnel records, post-service treatment records, various stressor statements contained in the claims file, the Veteran's claims submissions, and other evidence in the claims file.

If the examiner finds that the Veteran does not demonstrate a current psychiatric disorder, then the examiner should provide an explanation as to how the Veteran's current and previous symptomatology does not meet the DSM-IV criteria for bipolar disorder, panic disorder with agoraphobia, and mood disorder not otherwise specified.

If the Veteran is diagnosed with an acquired psychiatric disorder(s) other than PTSD, then the examiner should specifically offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the diagnosed psychiatric disorder(s) is/are etiologically related to an injury or illness incurred by the Veteran during his active duty service.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.

6.  After completion of the above development, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, panic disorder with agoraphobia, and mood disorder not otherwise specified, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case as to those issues and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


